Mr. Presiding Justice Graves delivered the opinion of the court. 2. Husband and wife, § 116* — when evidence shows otonership of note by wife. Evidence that a note payable to a husband and wife had been given in payment of property sold by her after she and her husband had divided their property, that the husband had stated that the note was hers, that it had always remained in her possession and that she had always received the interest, except on one occasion when it was paid to a bank and credited by the bank to the husband without authority from any one, is sufficient to show her ownership of the note. 3. Executors and administrators, § 62* — what should be inventoried by executor as part of estate. Money belonging to a husband which is drawn from the bank by the wife shortly before his death and thereafter voluntarily paid out by her on account of his funeral expenses should be inventoried by his executor as part of his estate.